DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Rejections under 35 U.S.C. § 112
	Applicant’s amendments to claims 7, 8, 13, 28 and 29 have successfully overcome the existing § 112 rejections. Those rejections are now withdrawn.

II.	Rejections under 35 U.S.C. §§ 102 and 103
Applicant’s arguments and accompanying claim amendments have been fully considered and are persuasive as to the existing rejections under §§ 102 and 103. As such, those rejections are withdrawn. However, after further search and consideration, new grounds of rejection are made in view of newly discovered prior art references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 8, 11, 12, 16, 17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0242859 A1 to LeBoeuf et al. (hereinafter “LeBoeuf”) in view of US 2019/0290129 A1 to Hanina et al. (hereinafter “Hanina”).
	Regarding Claim 1, LeBoeuf teaches:
A hearing assistance device (See e.g. “hearing aid” in the abstract, Para. 139 and claim 5) comprising 
a control circuit (see e.g. signal processor 13 in FIG. 1); 
(see citations above for  “hearing aid;” also see e.g. “speaker” in Paras. 5, 93-95, 139); 
a power supply circuit (see e.g. “power source” 16 in FIG. 1) in electrical communication with the control circuit (see FIG. 1); 
a sensor package (see e.g. 11 and/or 12 in FIG. 1) in electrical communication with the control circuit (see FIG. 1), the sensor package comprising a movement sensor (see e.g. Paras. 6, 80, 94);
wherein the control circuit is configured to 
evaluate a signal from at least one of the sensors of the sensor package to detect administration of a therapy including a medication administration event (see e.g. Paras. 6, 80, 94); and 
	wherein the control circuit is configured to evaluate movement data from the movement sensor indicating tipping of a head (“head tilt” in Paras. 6, 80);
wherein the control circuit is configured to record an instance of a therapy administration event along with a timestamp (see e.g. Para. 5, 129, 173).

	While LeBoeuf does teach measuring both medication administration and head tilt as noted above, it fails to specifically teach determining a medication administration event based on detecting the tipping of a head backward by at least a threshold amount. Another reference, Hanina, teaches a related diagnostic/sensing device in which head tilt may be monitored to confirm proper medication administration (see Para. 59: “Any of the following signals may be monitored to confirm one or more elements indicative of proper medication administration: … head tilt …”; the Examiner notes that this necessarily involves using some kind of threshold, as otherwise even minor and irrelevant motions of the head would erroneously trigger as a medication administration). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify LeBoeuf to further a medication administration event based on detecting the tipping of a head backward by at least a threshold amount, as taught in Hanina, because it would advantageously assist LeBoeuf’s system to monitor whether a user is properly taking their medication. The Examiner also notes that it would have been obvious to look at a backward head tilt specifically, as this is a commonly used technique when swallowing pills. 

	Regarding Claim 2, see e.g. Paras. 6, 80, 120.

	Regarding Claim 4, see e.g. Para. 94.

	Regarding Claim 7, see e.g. Paras. 5, 129, 141, 173.

	Regarding Claim 8, see again Paras. 5, 129, 141, 173 (note: LeBoeuf teaches that the data can be sent to an external recording device. Whether that device is used/accessed by a “pharmacist” and/or labeled as a “pharmacy management system” is merely a statement of intended use which is otherwise met by the structure and programming taught by LeBoeuf).

	Regarding Claims 11-12, see e.g. Paras. 6, 80, 163.

Regarding Claim 16, see e.g. Paras. 6, 80, 108.

	Regarding Claim 17, see e.g. Paras. 6, 80, 108, 157.

	Regarding Claim 19, see e.g. Paras. 6, 28, 64, 80, 110, 163.

	Regarding Claim 23, see e.g. Paras. 7, 76, 81, 118.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Hanina as applied to claim 1 above, and further in view of US 2018/0132783 A1 to Wang et al. (hereinafter “Wang”).
	Regarding Claim 13, LeBoeuf in view of Hanina teaches the device of claim 1 as discussed above but fails to specifically teach a query to the wearer to confirm a detected therapy event. Another reference, Wang, teaches a similar ear-worn device including sensors for monitoring the adherence to medication in which a query can be sent to the wearer to confirm that a medication was taken (see Para. 36). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify LeBoeuf in view of Hanina to query the wearer to confirm a therapy/medication was administered, as taught in Wang, because it would advantageously confirm the automatic . 

Claim 19 is further rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Hanina as applied to claim 1 above, and further in view of US 9,981,107 to Franceschetti et al. (hereinafter “Franceschetti”).
	Regarding Claim 19, LeBoeuf alone is considered to teach the limitations of this claim as discussed above. However, additionally, it is noted that another reference, Franceschetti, teaches a diagnostic device including multiple sensors in which daily physical activity for a user is compared to average daily physical activity for that user (see e.g. claims 1, 10, 18). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify LeBoeuf in view of Hanina to further specifically calculate daily averages for activity and compare them, as seen in Franceschetti, because LeBoeuf demonstrates an interest in tracking a user’s activity/exercise (see cited portions above) and determining a change/trend in daily activity constitutes diagnostically useful information. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Hanina as applied to claim 1 above, and further in view of US 2017/0006931 A1 to Guez et al. (hereinafter “Guez”).
	Regarding Claim 22, LeBoeuf in view of Hanina teaches the hearing assistance device of claim 1 as discussed above, but fails to specifically teach detection of a vestibular (see e.g. Paras. 19, 20, 72, 78, 85, 113, 114, 116). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify LeBoeuf in view of Hanina to further include measuring vestibular function/disturbance, as taught by Guez, because it would enhance the overall usefulness of LeBoeuf by allowing it to measure an additional useful diagnostic piece of information. 
 
Claims 24, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0120453 A1 to Pop et al. (hereinafter “Pop”) in view of US 2011/0276312 A1 to Shalon et al. (hereinafter “Shalon”) and/or US 2017/0270820 A1 to Ashby (hereinafter “Ashby”)
	Regarding Claims 24 and 26, Pop teaches:
a control circuit (130); 
a motion sensor (see e.g. Para. 28) in electrical communication with the control circuit; 
a microphone (see e.g. Para. 28) in electrical communication with the control circuit; 
an electroacoustic transducer (see e.g. “speaker” in Para. 76) for generating sound in electrical communication with the control circuit; 
a power supply circuit (see e.g. battery in Para. 83) in electrical communication with the control circuit; 
(see Para. 28) and record the excretion event along with a timestamp (see Para. 34).

	Pop fails to specifically teach evaluating a signal from the motion sensor [claim 24], or from both the motion sensor and microphone [claim 26] to detect swallowing of liquids or foods and recording the same along with a timestamp. Another reference, Shalon teaches using a combination of two sensing modalities, specifically sound and jaw movements, to accurately detect and distinguish between eating/drinking/swallow events and other non-eating related events (see Paras. 35-36 and 76). Additionally, Ashby teaches a related diagnostic invention in which a swallowing event may be detected by a combination of detected sound and motion (see Para. 38: “As the user eats, a sensor 104 attached to the user's eye wear 106 picks up swallowing and/or chewing sounds/motions, which help to determine details about how and what the user is eating” and Para. 75: “A [swallow] may be determined by a pause in chewing, the detection of sounds indicative of swallowing, movements indicative of swallowing, other types of conditions, or combinations thereof.”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Pop to further evaluate swallowing events based on combined sound and motion data, as taught by Shalon and/or Ashby, because doing so would help detect swallowing events with increased accuracy.

Regarding Claim 28, Pop analyzes sensor data to determine urine flow data (see Paras. 89, 91) and further teaches the use of calibration for impedance measurements (see Paras. 64, 78). Although Pop fails to specifically teach calibration data for the urine flow data calculation, it would nonetheless have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to use calibration data for the urine flow data (i.e. similar to the impedance measurement) because it would predictably enhance the accuracy of the calculation of urine flow data. 
	Furthermore, the Examiner previously took Official Notice (see 6/24/2021 Nonfinal Office Action) that, as a general matter, the inclusion of calibration data in diagnostic measurements was extraordinarily well known in medical diagnostic devices because it almost always leads to enhanced accuracy, and thus merely including a calibration or calibrated data as part of a calculation would not, absent some other unexpected result or unusual consideration, lead to patentability on its own. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”).


Regarding Claim 29, see e.g. Para. 52, 63, 68, 71, 89 of Pop.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pop in view of Shalon and/or Ashby as applied to claim 24 above, and further in view of US 2011/0199251 A1 to Iwata et al. (hereinafter “Iwata”).
	Regarding Claim 25, Pop in view of Shalon and/or Ashby teaches the device of claim 24 as discussed above but fails to teach further considering a location sensor for the excretion event. Another reference, Iwata, teaches the detection of a person’s location relative to a urinal or toilet in relation to their excretion (see Para. 81). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Pop in view of Shalon and/or Ashby to further consider a user’s location relative to a toilet/urinal, as seen in Iwata, because this would be clearly useful information in evaluating a potential excretion event.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pop in view of Shalon and/or Ashby as applied to claim 24 above, and further in view of US 2015/0289820 A1 to Miller et al. (hereinafter “Miller”).
	Regarding Claim 27, Pop in view of Shalon and/or Ashby teaches the device of claim 24 as discussed above but fails to teach estimating fluid balance based on fluid intake and excretion. Another reference, Miller, teaches monitoring fluid intake and excretion for e.g. evaluating hydration (see Para. 212). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Pop in view of Shalon . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shalon ‘037: see Paras. 117, 119-121, 125, 139.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792